UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6058



ROBERT LEE SMALLS,

                                              Plaintiff - Appellant,

          versus


VICTOR BLUE, JR.,

                                              Defendant - Appellee,

          and

EVANS CORRECTIONAL INSTITUTION,

                                                          Defendant.



Appeal from the United States District Court for the Southern
District of South Carolina, at Rock Hill. Henry F. Floyd, District
Judge. (0:05-cv-02373-HFF)


Submitted:   May 31, 2007                     Decided: June 7, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Smalls, Appellant Pro Se.    Benjamin Albert Baroody,
Samuel F. Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Lee Smalls appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Smalls v. Blue, No.

0:05-cv-02373-HFF (D.S.C. Dec. 22, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -